DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mike J. Schofield on 02/05/2021.
The application has been amended as follows:
	Specification
	Paragraph [0001], 3rd line, after “, filed June 29, 2015,” and prior to “which application is a”, inserted --now U.S. Patent No. 9,884,443,--
	Paragraph [0001], 6th line, after “, filed March 10, 2014,” and prior to “which claims priority under”, inserted --now U.S. Patent No. 9,802,346,--
	Claims
	Each of claims 1, 4, 6-13, and 18-19 are amended according to the attached Examiner’s Amendment sheets.
Response to Amendment
	In view of the amendment, filed on 10/15/2020, and the above examiner’s amendments, the following rejections are withdrawn from the previous office action, mailed on 08/05/2020.
Rejection of claims 1-20 under 35 U.S.C. 103(a) over Allen et al. (US 2011/0185665) in view of Derry et al. (US 3,774,428)
Rejection of claims 1-20 under 35 U.S.C. 103(a) over Iwase et al. (US 6,660,196) in view of Derry et al. (US 3,774,428)

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Neither references of the record nor any other prior art, taken alone or in combination, inter alia, teach or fairly suggest “a method of injection molding a building product”, as claimed in claims 1, 13 and 18, “comprising: (a) providing an injection mold with a plurality of gates located adjacent a perimeter of the injection mold; (b) commingling a first material and a second material into a flow, forming a commingled flow, the second material comprising a color that contrasts with a color of the first material; (c) injecting the commingled flow into the plurality of gates to form the building product, wherein the building product comprises a corner shingle comprising two tiles that are substantially orthogonal and resembling a single course of tiles that differ in size, wherein each title comprises a headlap and an exposed portion below the headlap, the headlap further comprising a pair of flow runners that intersect at an injection molded vestige at the perimeter of the injection mold; (d) removing the building product from the injection mold, wherein the second material extends through an interior of building product and appears as contrasting streaks on an exterior of the building product, and wherein the contrasting streaks are substantially parallel to a wood grain direction of the building product to form a variegated wood grain appearance.”
The closest references of Iwase et al. (US ‘196), Allen et al. (US ‘665) and Derry et al. (US ‘428) fail to disclose the corner shingle is formed of two tiles that are substantially orthogonal, wherein each title comprises a headlap and an exposed portion below the headlap such that the headlap further comprising a pair of flow runners that intersect at an injection molded vestige at the perimeter of the injection mold. Therefore, claims 1-20 deem allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
/SEYED MASOUD MALEKZADEH/Primary Examiner
Art Unit 1743                                                                                                                                                                                                        02/05/2021